          Case 4:19-cv-00509-JM Document 52 Filed 07/29/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JOHNATHAN PINNEY                                                               PLAINTIFF
ADC #173141

V.                            CASE NO. 4:19-cv-00509 JM

JOHNATHAN JAMES, et al.                                                    DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 29th day of July, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
